DETAILED ACTION 
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 08/6/2019, 7/15/2020, 1/25/2021 and 7/21/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                                                 
                                     Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a separate adiabatic element” in claim 14.

Claim limitation “a separate adiabatic element” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “a separate adiabatic” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
        A review of the specification does not show or state the corresponding structure of adiabatic element in the specification (see the rejected under 35 U.S.C. 112(b) below). 
      If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
         
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recite the limitations “a separate adiabatic element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.
Claims 5-14 are dependent from claims rejected under 35 U.S.C. 112 above and therefore inherit the deficiencies of their parent claim.


                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim 1-4, 7-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kruck et al. (US 5,007,246) in view of Jung et al. (US 2012/0104923) and Tagatani et al. (JP 2007-218509, see attached translation). 
In regards to claim 1, Kruck discloses a vacuum adiabatic body (chest freezer body 50, refer to Fig. 1; col.12, lines 43-47 for body filled with vacuum) comprising: a first plate (sheet portion 270a of walls 54-58; Figs. 1 and 16) that defines at least a portion of a first side (inner side of panel walls 52-58) of a wall (panel walls 54-58) adjacent (near) to a first space (space inside of freezer 50; Fig. 1) having a first (cool temperature within the freezer 50; Fig. 1), the first space forming a cavity (space within a freezer body; Fig. 1); 
           a second plate (sheet portion 272a of side walls 54-58; Figs. 1 and 16) that defines at least a portion of a second side (outer side of walls 54-58) of the wall adjacent to a second space (space outside of freezer body; Fig. 1) having a second temperature (temperature surrounding outside of the freezer 50; Fig. 1) different from the first temperature (implicit); a seal that seals the first plate and the second plate (refer to col.12, lines 48-52; Fig. 16) to provide a third space (280) between the first plate (270a) and the second plate (272a) that has a third temperature (temperature in vacuum) is in a vacuum state (refer to col.12, lines 43-47); 
        a vacuum port (vacuum holes; col.12, lines 48-52) through which a gas (vacuum gas) in the third space (280) is discharged; and a heat exchange module (module of evaporator 68 and evaporator fan 74; Figs. 4-5) that contacts an inner surface (inner surface of panel wall 60; Fig. 3) of 4New National Stage Patent ApplicationDocket No. HI-1474the cavity, wherein the heat exchange module comprises a heat exchanger (evaporator 68) and a fan (evaporator fan 74) configured to cycle air through the heat exchanger and the cavity (refer to Fig. 4).
           Kruck does not explicitly teach the third temperature being between the first temperature and the second temperature of; a support that supports the first and second plates and is provided in the third space; a thermal insulator that reduces heat transfer between the first plate and the second plate.
            Jung teaches a refrigerator (FIG. 1), wherein a third space (130, FIGs. 1-8) that has a third temperature (temperature in vacuum) between the first temperature of the first space and the second temperature of the second space (par. 47), the third space (par. 47); a support (140, FIGs. 1-8) that supports the first (110) and second (120) plates and is provided in the third space (par. 49).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kruck such that the third space to have a third temperature that is between the first temperature of the first space and the second temperature of the second space as taught by Jung in order to maintain a state in which a medium which transmits heat between the inner case and the outer case to be removed (par. 47 of Jung).
           It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kruck to add a support that supports the first and second plates in the third space as taught by Jung in order to serve as a spacer that maintains a gap between the inner case and the outer case (par. 49 of Jung).
           Tagatani teaches a refrigerator (FIG. 1-7) comprising a heat resistance device (11, FIG. 1-7) that decreases a heat transfer amount (pars. 10-19) between the first plate and the second plate (4 and 3, FIG. 1-7) in order to provide heat insulation for the storage within the refrigerator (pars. 10-19).
          It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Kruck to add a thermal insulator that reduces heat transfer between the first plate and the second plate as taught by Tagatani, in order to provide heat insulation for the storage within the refrigerator.
In regards to claim 2, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Kruck as modified discloses wherein the heat (68) is an evaporator (68), and the heat exchange module further comprises a first compartment (compartment of ducts 186 and 178 where the evaporator 68 and fan 74 accommodated; Fig. 4) in which the fan (74) and the evaporator (68) are provided (as can be seen in Figs. 4-5).  
In regards to claim 3, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, Kruck as modified discloses wherein the heat exchange module comprises a second compartment (compartment of recess 240) that is partitioned (via bottom wall of recess 240) form the first compartment (as can be seen in Fig. 5) and configured to accommodate a temperature sensor (thermostat 238). Kruck does not explicitly teach a temperature sensor. However, in col.10, lines 62-64 of Kruck states thermostat 238 to control the level of refrigeration within the freezer 50. Thermostat is a device that automatically regulates temperature, or that activates a device when the temperature reaches a certain point. Therefore, since thermostat regulates temperature, it is clear that thermostat can be a sensor or can include a sensor and meeting the limitation of temperature sensor.
In regards to claim 4, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 3. Further, Kruck as modified discloses further comprising a third compartment (compartment of tab portion 244 having a slot 246; Fig. 5) that is partitioned from (via tab portion 244) the first compartment and the second compartment and configured to accommodate a lamp (88), wherein the third compartment is provided between the first compartment and the second compartment (as can be seen in Fig. 5).  
In regards to claim 7, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 3. Further, Kruck as modified discloses wherein the second compartment (240) is provided at a top of the first side (upper wall 206 side) of the heat exchange module (as can be seen in Fig. 5).  
In regards to claim 8, Kruck as modified discloses a refrigerating (cooling) or warming apparatus (chest freezer body 50; refer to Fig. 1) comprising: a cavity (space within freezer 50) having at least one sidewall (side of wall panels 54-58) that is a vacuum adiabatic body (freezer body 50, refer to Fig. 1; col.12, lines 43-47 for body filled with vacuum); a machine room (room accommodating condenser 70 and compressor 72; Figs. 4 and 6) provided at a first side of the cavity (as can be seen in Fig. 4); a refrigerator bottom frame (base panel 52) on which the cavity and the machine room are seated (as can be seen in Fig. 3); 
           a compressor (72) provided in the machine room and configured to compress a refrigerant (Fig. 6); a first heat exchange module (module of condenser 70 and condenser fan 76) provided in the machine room (as can be seen in Figs. 4 and 6) and configured to allow the refrigerant to be heat-exchanged; a second heat exchange module (module of evaporator 68 and evaporator fan 74) accommodated in the cavity (as can be seen in Fig. 3) and corresponding to at least one sidewall (wall panel 60) of the cavity to allow the refrigerant to be heat-exchanged; and 
           Kruck does not explicitly teach a temperature sensor provided in the second heat exchange module and configured to measure a temperature of the cavity. However, in col.10, lines 62-64 states thermostat 238 to control the level of refrigeration within the freezer 50. Thermostat is a device that automatically regulates temperature, or that 
In regards to claim 9, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 8. Further, Kruck as modified discloses wherein the temperature sensor (238) is provided at an upper portion (upper wall 206) of the second heat exchange module (as can be seen in Fig. 5; also col.10, lines 62-63).  
In regards to claim 13, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 8. Further, Kruck as modified discloses wherein the temperature sensor (238) communicates with the cavity (as can be seen in Fig. 5; also col.10, lines 62-64).  
In regards to claim 14, Kruck as modified discloses The refrigerator (refer to col.1, lines 13-14) comprising: a first plate (sheet portion 270a of panels 54-58; Figs. 1 and 16) that defines at least a portion of a first wall (inner wall of panels 52-58) adjacent (near) to a first space (space inside of freezer 50; Fig. 1) having a first temperature (cool temperature within the freezer 50; Fig. 1); a second plate (sheet portion 272a of panels 54-58; Figs. 1 and 16) that defines at least a portion of a second wall (outer wall of panels 52-58) adjacent (near) to a second space (space outside of freezer body; Fig. 1) having a second temperature (temperature surrounding outside of the freezer 50; Fig. 1) different from the first temperature (implicit); 
           a seal that seals the first plate (270a) and the second plate (272a), (refer to col.12, lines 48-52; Fig. 16) to provide a third space (280) between the first plate (270a) and the second plate (272a) that has a third temperature (temperature at vacuum state) is in a vacuum state; a vacuum port (vacuum holes; refer to col.12, lines 48-52) through which air in the third space is discharged (supplying vacuum to third space 280; refer to col.12, lines 48-52; also Fig. 16); 
          a cover (lid 62) that closes at least a portion of an opening of the cavity that is defined by the first space (space within freezer 50; Fig. 1); a first heat exchange module (module of evaporator 68 and evaporator fan 74; Fig. 4) provided in the first space (space within freezer 50) and configured to evaporate a refrigerant (implicit); a second heat exchange module provided in the second space and configured to condense the refrigerant; and a conduit (not shown) which connects the first heat exchange module to the second heat exchange module and through which the refrigerant flows (note: that in order to have normal operation of the refrigerator, a conduit that connects the first and second modules would necessarily be required to circulate the cooling fluid and therefore meeting the limitation of a conduit), wherein the first heat exchange module is arranged on an inner surface of the cavity (as can be seen in Fig. 3), at least one side surface (surface of wall 60) and a rear surface of the first heat exchange module are thermally insulated (via insulator 182 can alternatively be vacuum space 280; refer to col.12, lines 48-52; also Fig. 16) by the third space (supplying vacuum to third space 280) that is in a vacuum state, and a top surface (upper end of the inner wall 64 that is secured to the top portion 206 of the divider wall 170) of the first heat exchange module is thermally insulated by a separate adiabatic member (any suitable heat sealing arrangement; col.9, lines, 53-56).

          Jung teaches a refrigerator (FIG. 1), wherein a third space (130, FIGs. 1-8) that has a third temperature (temperature in vacuum) between the first temperature of the first space and the second temperature of the second space (par. 47), the third space being in a vacuum state (par. 47); a support (140, FIGs. 1-8) that supports the first (110) and second (120) plates and is provided in the third space (par. 49).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kruck such that the third space to have a third temperature that is between the first temperature of the first space and the second temperature of the second space as taught by Jung in order to maintain a state in which a medium which transmits heat between the inner case and the outer case to be removed (par. 47 of Jung).
           It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kruck to add a support that supports the first and second plates in the third space as taught by Jung in order to serve as a spacer that maintains a gap between the inner case and the outer case (par. 49 of Jung).
           Tagatani teaches a refrigerator (FIG. 1-7) comprising a heat resistance device (11, FIG. 1-7) that decreases a heat transfer amount (pars. 10-19) between the first (4 and 3, FIG. 1-7) in order to provide heat insulation for the storage within the refrigerator (pars. 10-19).
          It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Kruck to add a thermal insulator that reduces heat transfer between the first plate and the second plate as taught by Tagatani, in order to provide heat insulation for the storage within the refrigerator.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kruck et al. (US 5,007,246) in view of Jung et al. (US 2012/0104923) and Tagatani et al. (JP 2007-218509), further in view of Yoshiaki et al. (JPS 5640061, see attached translation).
In regards to claim 5, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 3. Further, Kruck as modified discloses wherein the second compartment (240) is at a first side (upper side) of the first compartment (as can be seen in Figs. 4-5), but fails to explicitly teach a conduit passage, through which a refrigerant conduit passes, is provided at a second side, opposite the first side.  
        Yoshiaki teaches vehicle-mounted refrigerator (1; Fig. 1), wherein a conduit passage (229; Fig. 3), through which a refrigerant conduit (219; Fig. 3) passes, is provided at a second side (left side wall), opposite the first side (right side wall).
          It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Kruck to add a conduit passage, through which a refrigerant conduit passes, is provided at a second side, opposite the first side .

Claims 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kruck et al. (US 5,007,246) in view of Jung et al. (US 2012/0104923) and Tagatani et al. (JP 2007-218509), further in view of Reed et al. (US 4,326,383). 
In regards to claim 6, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, Kruck as modified discloses wherein the fan (74) and suctions air (via louver 78) from a rear side of the evaporator (68) to discharge the air downward into the cavity (col.4, lines 42-45; col.8, line 66; also, as can be seen in Fig. 4), (note: that air through and over the evaporator 68 includes the front and the rear side of the evaporator for maximum cooling and meeting the limitations of a rear side of the evaporator).  
        Kruck does not explicitly teach the fan comprises a centrifugal fan. Reed teaches a refrigerator (Figs. 1-2) wherein the fan comprises a centrifugal fan (51; Fig. 2; col.4, lines 40-43). 
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified system of Kruck such that the fan comprises a centrifugal fan as taught by Reed in order to draw air through grill and avoids drawing of dust particles into grill (col.6, lines 28-30 of Reed).
In regards to claim 10, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 8. Further, Kruck as modified discloses wherein the second heat exchange module comprises a first compartment (compartment of duct 186 and shroud 178 where the evaporator 68 and fan 74 are accommodated; Fig. 4) provided at a lower side (at least shroud 178 being in lower side) of the second heat exchange module and including an evaporator (68) and a fan (74).  
       Kruck does not explicitly teach a sirocco fan provided above the evaporator. Reed teaches a refrigerator (Figs. 1-2) wherein a sirocco fan (centrifugal fan 51; Fig. 2) provided above the evaporator (Fig. 2; col.4, lines 40-43). 
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified system of Kruck such that a sirocco fan provided above the evaporator by Reed in order to draw air from outside of the refrigerator into an elevated air inlet and forcing all of the air between fins of the evaporator (col.7, lines 36-39 of Reed).
In regards to claim 11, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Kruck as modified discloses further comprising a second compartment (compartment of tab portion 244 having a slot 246) provided adjacent (near) to the first compartment (as can be seen in Fig. 5) and a third compartment (compartment of recess 240) in which the temperature sensor (238) is provided, the third compartment being adjacent (near) to the second compartment and spaced apart from the first compartment (as can be seen in Figs. 4-5).  
In regards to claim 12, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Kruck as modified discloses wherein the sirocco fan (74) is configured to suction air (pulling air) through a rear side thereof and discharge air to a lower side (via lower opening or louver 80) thereof (refer to Fig. 4), (note: that pulling air through or over the evaporator includes the front and rear side of the evaporator).  

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kruck et al. (US 5,007,246) in view of Jung et al. (US 2012/0104923) and Tagatani et al. (JP 2007-218509), further in view of Bender et al. (US 4,913,713).
In regards to claim 15, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Kruck as modified discloses further comprising a cover (a combined cover of front panel that accommodates louver 78 and 80, and rear partition 170) that defines an inner space of the first heat exchange module (as can be seen in Fig. 4), wherein the cover comprises: a rear cover (rear partition 170); and a front cover (front panel that accommodates louver 78 and 80) connected to the rear cover and comprising a cold air suction port (louver 78) and a cold air discharge port (louver 80).  
          Kruck does not explicitly teach the cold air suction port being at a lower portion thereof and the cold air discharge port at a center of the front cover.
        Bender teaches a cooler, wherein the cold air suction port (237; Fig. 11) being at a lower portion thereof and the cold air discharge port (236; Fig. 11) at a center of the front cover (refer to col.3, lines 20-23 of Bender, wherein air flow paths may be provided, with a fan blowing warm air from the cooling fins either both up and down, or solely toward the top of the unit from a bottom inlet). Therefore, in view of the teachings of Bender, the suction or discharge port can be repositionable and a person skilled in the art before the effective filing date of the claimed invention would (col.2, lines 32-36 and col.3, lines 20-23) for a particular application.    
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kruck such that the cold air suction port to be at a lower portion and the cold air discharge port at a center of the front cover in view of Bender, since the location of the cold air suction and the cold air discharge ports are determined by design factors such as the space required for the placement of the cooler, the size of the refrigerator, type of  refrigerator etc., required for a particular application for a particular application.
 In regards to claim 16, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 15, but fails to explicitly teach wherein the cold air discharge port is provided at a location between one half and two thirds from the bottom of the cavity.  
Bender teaches a cooler, wherein the cold air discharge port (236; Fig. 11) is provided at a location between one half and two thirds from the bottom of the cavity (refer to col.3, lines 20-23 of Bender, wherein air flow paths may be provided, with a fan blowing warm air from the cooling fins either both up and down, or solely toward the top of the unit from a bottom inlet). Therefore, in view of the teachings of Bender, the suction or discharge port can be repositionable and a person skilled in the art before the effective filing date of the claimed invention would recognize that the disposal location of the discharge port would be determined by design factors such as the space (col.2, lines 32-36 and col.3, lines 20-23) for a particular application.    
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kruck such that the cold air discharge port being provided at a lateral center of the cavity in view of Bender, since the location of the cold air discharge port is determined by design factors such as the space required for the placement of the cooler, the size of the refrigerator, type of  refrigerator etc., required for a particular application for a particular application.
In regards to claim 17, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Kruck as modified discloses wherein the cold air discharge port (80) is provided to discharge cold air (refer to col.4, lines 45-48). 
         Kruck does not explicitly teach the cold air discharge port being provided at a lateral center of the cavity. 
       Bender teaches a cooler, wherein the cold air discharge port (236; Fig. 11) being provided at a lateral center of the cavity (refer to col.3, lines 20-23 of Bender, wherein air flow paths may be provided, with a fan blowing warm air from the cooling fins either both up and down, or solely toward the top of the unit from a bottom inlet). Therefore, in view of the teachings of Bender, the suction or discharge port can be repositionable and a person skilled in the art before the effective filing date of the claimed invention would recognize that the disposal location of the discharge port would be determined by design factors such as the space required for the placement of the refrigerator, the size of the refrigerator, type of refrigerator etc., (col.2, lines 32-36 and col.3, lines 20-23) for a particular application.    

In regards to claim 18, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Kruck as modified discloses further comprising a fan (74) provided in an inner space of the first heat exchange module (as can be seen in Fig. 4); and a louver (offset lower openings 180; Fig. 4) supported by the cover and configured to guide a flow of the cold air discharged from the fan (74), (as can be seen in Fig. 4; also col.8, lines 54-60).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kruck et al. (US 5,007,246) in view of Jung et al. (US 2012/0104923), Tagatani et al. (JP 2007-218509, see attached translation) and Bender et al. (US 4,913,713), further in view of Yoshiaki et al. (JPS 5640061, see attached translation).
In regards to claim 19, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 18, but fails to explicitly teach further including a container holder attached to the cover and configured to be rotated, wherein an orientation of the louver is adjusted when the container holder is rotated.  
           Yoshiaki teaches vehicle-mounted refrigerator (1; Fig. 1), wherein further including a container holder (corresponding to wire 135, par. 2, wherein wire 135 is covered with a flexible outer cylinder 137a and 137b) attached to the cover (corresponding to frames 131 and 132), (par. 2, wherein one end of wire 135 is attached to the movable frame 132) and configured to be rotated, wherein an orientation of the louver (133a, 133b) is adjusted when the container holder (135) is rotated (refer to par. 2; Fig. 6).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Kruck such that to further include a container holder attached to the cover and configured to be rotated, wherein an orientation of the louver to be adjusted when the container holder is rotated as taught by Yoshiaki in order to adjust the louvers.
In regards to claim 20, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 18, but fails to explicitly teach wherein the louver comprises a first plurality of blades, wherein each of the first plurality of blades is perpendicular to a front surface of the front cover; and a second plurality of blades, wherein each of the second plurality of blades is angled less than 90° with respect to the front surface of the front cover.  
          Yoshiaki teaches vehicle-mounted refrigerator (1; Figs. 1 and 6), wherein the louver (133) comprises a first plurality of blades (133a), wherein each of the first plurality of blades connected to a front surface of the front cover (frames 131 and 132); and a second plurality of blades (133b).
         In regard wherein each of the first plurality of blades being perpendicular to a front surface of the front cover, and each of the second plurality of blades being angled less than 90° with respect to the front surface of the front cover, a person skilled in the art 
        Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first plurality of blades being perpendicular to a front surface of the front cover, and each of the second plurality of blades being angled less than 90° with respect to the front surface of the front cover as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763